*731Territory of Michigan supreme court ss:
The United States of America, To the Sheriff of the County of Wayne.
Greeting:
You are hereby commanded to summon William Gilkinson, Robert Gillespie, George Moffatt, George Jacobs, James Gordon, Stephen Mack, James Williams, Abraham C Canniff, Voltaire Spalding, to appear before the Supreme Court of the Territory, of Michigan, at the City of Detroit, in the County of Wayne on the third Monday of September present, to answer, Robert a Forsyth Administrator, on the Estate of Robert A Forsyth deceased, in an Action of right, for certain Land, with the appurtenances in said County of Wayne which the said Robert A Forsyth Administrator as aforesaid, claims to be his right, and of which he complains, that the said William Gilkinson, Robert Gillespie, George Moffatt, George Jacobs, James Gordon, Stephen Mack, James Williams, Abraham C. Canniff and Voltaire Spalding, withhold the possession, and have you then there this Writ.
Witness James Witherell Presiding Judge of our said Supreme Court, at the City of Detroit, in the County of Wayne, in the said Territory, this eighth day of September in the year of our Lord one thousand eight hundred and twenty four. J. Kearsley. Clerk.




*732